Citation Nr: 9907368	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to January 1946, service with the Regular Philippine Army 
from January to February 1946, and service with the New 
Philippine Scouts from April 1946 to December 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Manila, Philippines, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in March 1998, but 
was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1. The death certificate shows that the veteran died on 
February [redacted], 1996; the immediate cause of the 
veteran's death was stated to be cardiorespiratory arrest, 
the antecedent cause was stated to be generalized septicemia 
with Koch's (pulmonary) infection, and the underlying cause 
was stated to be multiple fractures with hypertrophic 
degenerative disease.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated as 60 
percent disabling; the residuals of fractures of L2, L3, and 
L4 with hypertrophic degenerative disease of the lumbar 
spine, and bilateral sacroiliac arthritis, evaluated as 20 
percent disabling; sciatic neuralgia of the lower 
extremities, evaluated as 10 percent disabling; and malaria, 
rated as 0 percent disabling

3.  The evidence does not show that the veteran developed a 
chronic heart disability or chronic pulmonary disability 
until many years after active service, and the evidence does 
not show a relationship between these disabilities and active 
service.  

4.  The evidence does not show that any of the veteran's 
service connected disabilities were the immediate or 
underlying cause of death or were etiologically related to 
the cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death was not due to active 
service, nor may it be presumed to be due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, widow of the veteran, contends that service 
connection for the cause of the veteran's death is warranted.  
She notes that the veteran was service connected for several 
disabilities at the time of his death.  

Initially, the Board finds that the appellant has submitted 
evidence of a well grounded claim.  She has submitted 
evidence that purports to relate the disabilities which led 
to the death of the veteran to his service connected 
disabilities, and this evidence makes the claim plausible.  
The RO has completed or attempted to complete all the 
development requested by the March 1998 remand.  They have 
obtained or attempted to obtain all records pertinent to the 
appellant's appeal, and have obtained the requested opinion.  
The Board notes that several attempts have apparently been 
made by the RO and the appellant to obtain additional records 
from the physician who signed the veteran's death 
certificate, but these attempts have been unsuccessful.  
Therefore, as the claim is well grounded and all reasonable 
attempts to assist in its development have been made, the 
Board will proceed with the review of this claim.  
38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A review of the record shows 
that the veteran was diagnosed as having several disabilities 
prior to his death.  These included atherosclerotic heart 
disease.  If arteriosclerosis becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arteriosclerosis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

A review of the records shows that at the time of the 
veteran's death, service connection was in effect for 
bilateral hearing loss, evaluated as 60 percent disabling; 
the residuals of fractures of L2, L3, and L4 with 
hypertrophic degenerative disease of the lumbar spine, and 
bilateral sacroiliac arthritis, evaluated as 20 percent 
disabling; sciatic neuralgia of the lower extremities, 
evaluated as 10 percent disabling; and malaria, rated as 0 
percent disabling.  The combined evaluation was 70 percent 
disabling.  

The death certificate states that the veteran died on 
February [redacted], 1996.  The place of death was the 
veteran's home.  The immediate cause of the veteran's 
death was stated to be cardiorespiratory arrest.  The 
antecedent cause was generalized septicemia with Koch's 
(pulmonary) infection.  The underlying cause was multiple 
fractures with hypertrophic degenerative disease.  He was 
attended to at the time of death by a private physician.  

The service medical records show that rales were detected in 
the veteran's left lung while he was undergoing treatment for 
malaria in January 1947.  An X-ray study of the chest 
conducted at this time was normal.  February 1947 records 
show that the veteran was treated for acute mild bronchitis 
in conjunction with his malaria.  Additional records state 
that he had recovered.  The August 1947 records which show 
treatment for the veteran's fractures also indicate that his 
lungs were clear.  The service medical records are negative 
for evidence of septicemia or a heart disability.

Post service medical records include the report of a July 
1948 VA general medical examination.  This examination stated 
that the veteran's cardiovascular and respiratory systems 
were normal, and were negative for a pulmonary infection.  

A September 1949 statement from the veteran's private doctor 
states that the veteran had "chronic bronchitis with 
sciatica to the left leg". 

The veteran underwent an additional VA examination in May 
1958.  An X-ray study found that the chest was normal, and 
the examination was negative for a cardiovasular or 
respiratory disability.  

A private medical statement from May 1964 says that the 
veteran's medical problems included catching cold easily and 
coughing. 

An August 1964 VA medical examination was negative for a 
cardiovascular or respiratory disability.  

A November 1968 statement from the veteran's private doctor 
indicates that the veteran was being treated for several 
conditions, including coughing with hoarseness.  The 
diagnoses included pneumonitis.  

A January 1969 VA medical examination was negative for a 
cardiovascular or respiratory disability.  The veteran walked 
with a left-sided limp and used a cane.  There was no atrophy 
of the lower extremities, no muscle spasm, and moderate 
limitation of back motion.  

The veteran was afforded a VA examination in March 1972.  
This examination was negative for a cardiovascular or 
respiratory disability.  There was deformity of the lumbar 
spine at L2-4 and straight leg raising was positive for 
abnormality.  

A May 1987 medical certificate from a private doctor stated 
that the veteran had recently been examined.  The diagnoses 
included hypertrophic degenerative disease and hypertensive 
heart disease.  The examiner did not express any opinion that 
related the heart disease to either the degenerative disease 
or active service.  

The veteran underwent a VA examination in July 1987.  The 
diagnoses included generalized arteriosclerosis, hypertensive 
and arteriosclerotic heart disease, and bilateral 
pneumonitis.  The examiner did not express any opinion that 
related either the heart disease or pneumonitis to either the 
arthritis or active service.  An examination for housebound 
status that month noted that the veteran could walk 20-30 
meters slowly without assistance.  The veteran had no atrophy 
of the leg muscles and weight bearing and balance were good.  

An examination for housebound status in September 1990 noted 
atrophy in both legs, poor balance and unsteady gait.  It was 
reported that the veteran could walk 3-5 meters within the 
home with the use of a cane.  It was noted that he was 
malnourished and anemic; the diagnoses did not mention back 
disability.  

A June 1994 note from the veteran's private doctor states 
that the veteran's disabilities included cardiomegaly with 
hypertension.  A chronic lung disability was not noted.  The 
doctor did not state that cardiomegaly was related to either 
active service or the residuals of his fractures.  

A January 1996 medical certificate from a private doctor says 
that the veteran was hospitalized from May 1995 to October 
1995 for congestive heart failure and asthmatic bronchitis.  
Additional January 1996 notes from the Philippine Heart 
Center state that the veteran was admitted for 
arteriosclerotic heart disease, congestive heart failure, 
chronic obstructive pulmonary disease, pulmonary 
tuberculosis, pneumonia, and scabies from December 1995 to 
January 1996.  The etiology of these disabilities was not 
noted.  

An undated medical certificate from a private doctor states 
that he treated the veteran from May 1995 to February 1996 
for complaints that included easy fatigability, poor 
appetite, difficulty of breathing and shortness of breath, 
cough, and limited movement of joints.  The diagnoses were 
asthmatic bronchitis, congestive heart failure secondary to 
arteriosclerotic heart disease, allergic dermatitis, and 
arthritis.  

A June 1996 medical certificate from a doctor at the 
Philippine Heart Center states that he treated the veteran 
from December 1995 to January 1996 when he was admitted for 
body weakness.  He had been referred with an impression of 
pneumonia.  A history of a hip fracture in the 1940s had 
contributed to continuing debility due to difficulty of 
movement.  Work up revealed congestive heart failure from 
arteriosclerotic heart disease, chronic obstructive lung 
disease, pulmonary tuberculosis, and scabies.  The veteran 
improved after treatment, but his injury still significantly 
limited his mobility, and he was still significantly 
debilitated.  An additional undated medical certificate from 
this same doctor is also of record.  This states that the 
final diagnoses at discharge included atherosclerotic heart 
disease with atrial fibrillation and congestive heart 
failure, chronic obstructive pulmonary disease, chronic 
bronchitis, and pulmonary tuberculosis.  

An opinion from a VA doctor was obtained in July 1998 
concerning the possibility of a relationship between the 
veterans' service connected disabilities and the disabilities 
which led to his death.  The doctor noted that service 
connection was in effect for the residuals of fractures of 
L2, L3, and L4 with hypertrophic degenerative disease of the 
lumbar spine, and bilateral sacroiliac arthritis, but he was 
unable to determine if service connection was in effect for 
either hearing loss or pulmonary tuberculosis.  The cause of 
death had been attributed to cardio-respiratory arrest due to 
generalized septicemia.  Pulmonary tuberculosis was also 
indicated as an antecedent cause.  The doctor noted that the 
last VA examination, conducted in September 1994, did not 
show that the veteran was bedridden or debilitated.  After a 
review of the record, the doctor opined that it did not seem 
that the veteran's back disability had deteriorated to such 
an extent that it would make him more susceptible to a 
generalized infection.  It was not clear what the focus of an 
infection would have been, as the veteran's discharge from 
the medical center would have indicated that he was free from 
any infection.  The impression was no evidence available to 
indicate contribution of a service connected disability to 
the cause of death.  

The Board is unable to find that entitlement to service 
connection for the cause of the veteran's death is merited.  
Initially, the Board notes that the evidence does not show 
that the disabilities which led to the death of the veteran 
originated during active service.  The death certificate 
states that the cause of death was cardio-respiratory arrest 
secondary to a generalized infection, with an antecedent 
cause of pulmonary infection.  The service medical records 
show treatment for bronchitis, but they also indicate that 
this was an acute and transitory condition that resolved 
without any residual disability.  These records are 
completely negative for a chronic heart disability, 
septicemia, or a chronic pulmonary disability.  Similarly, 
the post service medical records are also negative for 
evidence of these disabilities until many years after active 
service, and no medical opinion as been presented to relate 
them to active service.  Therefore, the evidence does not 
show that the disabilities which led to the death of the 
veteran were related to active service.  

Secondly, the Board finds that the veteran's service 
connected disabilities did not contribute substantially or 
materially to the cause of the veteran's death.  There is no 
evidence to suggest that the veteran's service connected 
hearing loss or malaria contributed to the cause of the 
veteran's death.  The death certificate does state that an 
underlying cause of the veteran's death was multiple 
fractures with hypertrophic degenerative disease.  In 
addition, the June 1996 medical certificate states that the 
residuals of an injury to the veteran's hip in the 1940s had 
contributed to the veteran's debility.  However, the Board 
finds that the preponderance of the evidence shows that 
neither the service connected residuals of fractures of the 
lumbar spine with degenerative disc disease or sciatic 
neuralgia of the lower extremities were etiologically related 
to the cause of the veteran's death.  

The post service medical records are entirely negative for 
any opinion or other indication relating lumbar spine 
degenerative disc disease or sciatic neuralgia to the 
development of the veteran's heart disability or pulmonary 
disability.  These records do not reflect severe impairment 
or debility caused by the service-connected back disability.  
They do reflect that the veteran was losing his mobility in 
his later years and was anemic and malnourished, but this was 
not attributed to his service-connected conditions.  The 
medical statements from the doctors that treated the veteran 
over the last two years of his life are also negative for 
evidence that would relate the heart disability, septicemia, 
or pulmonary disability to these disabilities.  The June 1996 
statement from the Philippine Heart Center says that a hip 
disability contributed to the veteran's debility.  The 
veteran is not service connected for a hip disability, and 
this statement does not mention a back disability or sciatic 
neuralgia.  Additional information concerning the 
hospitalization at this center is negative for an indication 
that any form of arthritis contributed to the veteran's 
terminal illness.  

The only evidence that explicitly links the veteran's 
degenerative disease to the cause of his death is the 
February 1996 death certificate.  This stated that it 
constituted an underlying cause without commenting on the 
exact nature of the relationship to the veteran's death.  The 
Board notes there have been no replies to multiple requests 
for additional medical records from the doctor who signed the 
death certificate, so there is no way to ascertain what was 
the basis for this finding.  However, the July 1998 opinion 
from the VA doctor, which was based on a review of the entire 
record, found that there was no evidence to show that the 
veteran's service connected disabilities caused his death.  
The Board believes that this opinion, based as it was on the 
entire medical record and when combined with the complete 
lack of medical evidence to support the death certificate, is 
of greater probative value than the indication on the death 
certificate that degenerative disease played a role in the 
death of the veteran.  Furthermore, the Board finds that 
whatever role the service connected lumbar spine disability 
and sciatic neuralgia may have played in the death of the 
veteran was insufficient to constitute a 

substantial or material contribution to the cause of the 
veteran's death.  Therefore, entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

